     Case 1:21-cv-00001-JRH-BKE Document 13 Filed 03/16/21 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT


                    FOR THE SOUTHERN DISTRICT OF GEORGIA


                                  AUGUSTA DIVISION


RUSSELL GAITHER,

              Plaintiff,

       V.

                                                         CV 121-001
HOMER BRYSON; WARDEN JAMES
DEAL; WARDEN MR.PHILBIN;
MS. CHESTER; MR. ODGEN;SHEENA
BLACK; SHERRY BLAND; CHIEF JUDGE
SARAH F. WALL;RONALD J. STACY;
STEPHEN E. CURRY; GWEN
ROBERTSON; HELEN J. MERBERRY;
GEORGIA DEPARTMENT OF
CORRECTIONS OFFICE OF
INVESTIGATION AND COMPLIANCE;
CAROL W.BRAGG; MRS.JONES;
MR.JACKSON; JOHN DOE; and
WARDEN MARTY ALLEN,

              Defendants.



                                         ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed. (Doc. no. 12.)

Nothing in the objections changes the analysis that Plaintiff has accumulated three strikes

under 28 U.S.C. § 1915(g) and therefore cannot proceed in forma pauperis because he does

not qualify for the imminent danger exception. Similarly, although Plaintiff filed an amended

complaint after entry of the recommendation for dismissal, (doc. no. 8), nothing in the

amended complaint shows that Plaintiff qualifies for the imminent danger exception to the
     Case 1:21-cv-00001-JRH-BKE Document 13 Filed 03/16/21 Page 2 of 2



three-strike rule. Rather, he continues to complain primarily about a lack of adequate supplies

and library time to pursue his legal claims, which as the Magistrate Judge explained, does not

qualify for the imminent danger exceptions. Moreover, as demonstrated by Plaintiffs multiple

filings, he certainly has sufficient supplies to prepare and file detailed documents with the

Court.


         Accordingly, the Court OVERRULES the objections and ADOPTS the Report and

Recommendation of the Magistrate Judge as its opinion. Therefore, the Court DENIES

Plaintiffs request to proceed in forma pauperis (doc. no. 5), DENIES the motion for

appointment of counsel (doc. no. 2), and DISMISSES this action without prejudice. If

Plaintiff wishes to proceed with the claims raised in this lawsuit, he must initiate a new lawsuit,

which would require submission of a new complaint.            Dupree v. Palmer. 284 F.3d 1234,

1236 (11th Cir. 2002).

         SO ORDERED this           ^^^ay of March, 2021, at Augusta, Georgia.



                                             J. RAtoAL HALL,tmEF JUDGE
                                                [ITEQ/STATES DISTRICT COURT
                                             southern district of GEORGIA
